



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Lee, 2015 ONCA 850

DATE: 20151204

DOCKET: C60848

MacPherson, MacFarland and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Yuk Yuen Lee

Appellant

Vincenzo Rondinelli, for the appellant

James Clark, for the respondent

Heard: December 1, 2015

On appeal from the conviction entered on January 28, 2015
    and the sentence imposed on July 15, 2015 by Justice David S. Rose of the Ontario
    Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant claims that there was no evidence at trial to prove beyond
    a reasonable doubt that he was involved in the two marijuana grow operations.

[2]

We disagree. There was ample evidence to show that the appellant was not
    simply a delivery guy as he argues, but a significant participant in the two
    large and sophisticated marijuana grow operations.

[3]

This evidence includes the appellants various attendances at both grow
    op locations, his delivery of marijuana plants between the two locations, his
    association with Ms. Li, who drove the same vehicle as the appellant and
    disposed of garbage bags filled with marijuana clippings and other related grow
    op materials, and the appellants possession of various grow op-related
    paraphernalia, including a substantial amount of cash, four cellphones, a hydro
    bill for one of the grow op locations, hydroponic equipment, growing solutions,
    digital scales, and a book on how to grow marijuana indoors, Indoor Marijuana
    Culture.

[4]

The appellant also complains that he was treated unfairly during trial.
    The record shows that the appellant was given appropriate assistance and that
    he had a fair trial.

[5]

With respect to sentence, the trial judge properly took into account all
    of the appellants personal circumstances and the extent of his participation
    in the offences. The sentence was well within the range of appropriate
    sentences, and we would not interfere.

[6]

The appeal is dismissed.


